DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2. This is the initial office action that has been issued in
response to patent application 16/568,597, filed on 09/12/2019.
Claims 1-19 as originally filed, are currently pending and have
been considered below. Claim 1 and 14-16 are independent claims.

Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on
09/12/2019 is in compliance with the provisions of 37 CFR 1.973.
Accordingly, the information disclosure statement is being
considered by the examiner.

Specification
4. The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in 
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).

(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

The specification is being objected as not being in the proper format not properly labeled (Background, Description, and Figures). 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
5. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 12 and 17 are rejected under 35 U.S.C. 101 because Claim 12 recites “ A set of computer programs” furthermore Claim 17 recites “A computer program for controlling” A computer program is software. The ‘‘computer program” appears to be software per se (regardless if it is then subsequently stored on a non-transitory computer readable medium). The claimed computer program product (software) does not define any structural and/or functional interrelationships between hardware components, which permit the computer program product’s functionality to be realized. Software by itself is not capable of causing functional change in the computer (transform underlying claimed subject matter to a different state or thing), nor machine (not tied to another statutory class, such as a particular apparatus), nor manufacture, nor composition of matter (i.e., tangible) and is therefore deemed non-statutory.

Claims 13 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. Claims 13 recite “At least one storage medium” furthermore claim 18 Recites “A storage medium storing”. Claims 13 and 18 are rejected as being signals and need Non-Transitory (specification says May be Non-Transitory). 



Claim Rejections - 35 USC § 112
6. The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12, 13 and 17-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 12, 13 and 17-19 do not further limit the claims they depend on.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 


Claim Rejections - 35 USC § 103
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

8. Claims 1-3, 5-8, 10-19 are rejected under 35 U.S.C. 103 as being unpatenetable over “S3K: Scalable Security With Symmetric Keys DTLS Key Establisthment for the Internet of Things” by Shahid Raza, in view of Asokan (US 2006/251256 A1).

9. Regarding Claim 1, Raza discloses, 
Raza does not explicitly teach the following limitations that Asokan teaches:
a method for establishing a first protected communication channel between a device and a first server, the first server having a first server public key, and the device having a device identifying key shared with a second server different to the first server (Asokan, ¶[0010], A wireless access point (AP) or other access controller may use a unified approach that utilizes an out-of-band channel, or other first communication channel, to communicate authentication key and network address information to a guest device, and utilizes an in-band channel, or other second communication channel, to establish communications with the guest device, and also provides support for in-band setup on all devices. ¶[0011], An authentication key (AK) corresponding to the mobile terminal is established, and then sent to the mobile terminal via the out-of-band channel.); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to 
the method comprising: deriving a symmetric key at the device, based on the device identifying key and public key information dependent on the first server public key (Raza, Pg. 1272 Sec. IV-A, A common approach, that is adopted by our solution, is to use a trust anchor to establish keys and identities between different resource servers and previously unknown clients. Pg. 1275 Sec. IV-B, a client requests an APK from a trust anchor that in turn creates an authorization certificate, protects it with a MAC using the key , and sends it to the client along with the public key of the resource server to which this APK applies.); 
deriving the symmetric key at the second server, based on the device identifying key and the public key information (Raza, Pg. 1272, Sec. IV,  resource server is a resource constrained device that offers one or more resources such as temperature readings; client is a device that requests a resource from a resource server; and trust anchor is a trusted third-party that both resource server and client use to establish trust relationship between them. The basic approach is to establish shared keys between resource servers and a trust anchor. When a client wants to establish a trust relationship with a resource server it requests a key from a trust anchor. The trust anchor asserts a secret key or a public key of the client that can be conveyed to the resource server); transmitting the symmetric key from the second server to the first server using a second protected communication channel(Raza, Pg 1272-1273, Sec. IV, The assertion is performed such that the public key is integrity protected and the secret key is confidentiality and integrity protected. In the following sections, we will further elaborate and apply this technique to establish a secure connection using the DTLS protocol with PSK and RPK based on the asserted secret key or public key, respectively.); and protecting communication on the first protected communication channel between the device and the first server using a communication key which is dependent on the symmetric key(Raza, Pg 1272, Sec. III, Different efforts are underway to address the security and privacy challenges in billions of connected IoT devices. Previously, solutions have been developed to protect communication between resource-constrained IoT by using lightweight IPsec [18], DTLS [17], [19], and link-layer security [18]. Pg 1272, Sec. IV, The assertion is performed such that the public key is integrity protected and the secret key is confidentiality and integrity protected).

10. Regarding Claim 2, Raza in view of Akosan discloses, 
Raza does not explicitly teach the following limitations that Asokan teaches:
the method of claim 1, in which the second protected communication channel is protected using a public key infrastructure based on asymmetric keys (Akosan, ¶[0010], A wireless access point (AP) or other access controller may use a unified approach that utilizes an out-of-band channel, or other first communication channel, to communicate authentication key and network address information to a guest device, and utilizes an in-band channel, or other second communication channel, to establish communications with the guest device, and also provides support for in-band setup on all devices. ).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raza to incorporate the teachings of Akosan. One of ordinary skill in the art would have been to make this modification in order to establish a protected communication channel using a public key infrastructure. 

11. Regarding Claim 3, Raza in view of Akosan discloses, the method of claim 2, in which the asymmetric keys for the public key infrastructure comprise said first server public key and a first server private key (Raza, Pg. 1272, Sec. I, In a dynamically changing setup of clients and servers, leveraging an existing TTP, this approach allows to establish a new pre shared symmetric key between client and server within the DTLS/TLS handshake without disclosing the secret key of the server. The second approach applies to raw public keys and also integrates seamlessly with both DTLS and TLS: The TTP issues a symmetric key-based assertion of the client public key, which the client can use as certificate in the handshake.).

12. Regarding Claim 5, Raza in view of Akosan discloses, the method of claim 1, in which the communication key is derived from the symmetric key based on information shared between the device and the first server (Raza, Pg 1272, Sec. III, Different efforts are underway to address the security and privacy challenges in billions of connected IoT devices. Previously, solutions have been developed to protect communication between resource-constrained IoT by using lightweight IPsec [18], DTLS [17], [19], and link-layer security [18]. Pg 1272, Sec. IV, The assertion is performed such that the public key is integrity protected and the secret key is confidentiality and integrity protected).

13. Regarding Claim 6, Raza in view of Akosan discloses, the method of claim 5, in which the information shared between the device and the first server comprises at least one of: a class key associated with a class of devices including the device; and a random or pseudorandom value (Raza, Pg. 1276, Sec. V-A, the CC2538 has some cryptographic accelerators that support SHA2 and AES-128/256 and a hardware pseudo random number generator that can be. The software base pseudo random number generation (PRNG) is replaced with hardware accelerator for PRNG generation.)

14. Regarding Claim 7, Raza in view of Akosan discloses, the method of claim 1, in which the public key information is the same as the first server public key (Raza, Pg. 1270, The basic approach is to establish shared keys between resource servers and a trust anchor. When a client wants to establish a trust relationship with a resource server it requests a key from a trust anchor. The trust anchor asserts a secret key or a public key of the client that can be conveyed to the resource server.).

15. Regarding Claim 8, Raza in view of Akosan discloses, 
Raza does not explicitly teach the following limitations that Asokan teaches:
the method of claim 1, in which the public key information comprises a hash of the first server public key, and has fewer bits than the first server public key (Asokan,  ¶[0070], Man-in-the-middle attacks may be prevented by allowing the user to compare the hashes of the agreed pairwise WPA key. For example, if both the client and the AP have a single LED, the devices could present the hash of the AP's public key one bit a time with the LED (1-bit could be presented with a green light and 0-bit with no light, for example), to thus ensure that the client has paired with AP_OK. ).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raza to incorporate the teachings of Akosan. One of ordinary skill in the art would have been to make this modification in order to include a hash function from that first server public key that has fewer bits than the server public key to enhance security features. 

16. Regarding Claim 10, Raza in view of Akosan discloses ,the method of claim 1, in which the device derives the symmetric key and sends a payload message to the first server on the first protected communication channel protected using the Raza, Pg 1277, Sec. V, The resource utilizes the DELETE method of the CoAP protocol and the request is sent as a raw sequence of bytes in the payload. The request is not encrypted but protected with a MAC. As HMAC calculation may cost significant computational resources, following two conditions are verified when the new key revocation request is received: (i) the RS identity specified in the request has to be equal the resource identity of the device.); and in response to the payload message, the first server sends a key generation request to the second server to trigger the second server to derive the symmetric key and transmit the symmetric key to the first server on the second protected communication channel (Raza, Pg. 1277, Sec. V-C, The key generation endpoint (token/generate) creates the new nonce and derived key pairs. As input it accepts the JSON object that contains the alias of the client that sends the request and the alias of the RA that needs to be accessed. The TA finds existing RS and client identifiers by aliases in the database, generates the nonce and the key. Pg. 1271  Sec. 1 , clients and servers, leveraging an existing TTP, this approach allows to establish a new preshared symmetric key between client and server within the DTLS/TLS handshake without disclosing the secret key of the server.).

17. Regarding Claim 11, Raza in view of Akosan discloses, the method of claim 10, in which the payload message and the key generation request each specify a device identifier of the device (Raza, Pg 1277, Sec. V, The resource utilizes the DELETE method of the CoAP protocol and the request is sent as a raw sequence of bytes in the payload. The request is not encrypted but protected with a MAC. As HMAC calculation may cost significant computational resources, following two conditions are verified when the new key revocation request is received: (i) the RS identity specified in the request has to be equal the resource identity of the device.).

18. Regarding Claim 12, Raza in view of Akosan discloses, a set of computer programs for controlling the device, the first server and the second server to perform the method of claim 1.(Same rational applied to claim 1 above)

19. Regarding Claim 13, Raza in view of Akosan discloses, at least one storage medium storing the set of computer programs of claim 12 (Same rational applied to claim 12 above).

20. Regarding Claim 14, Raza discloses, a method for a first server to establish a first protected communication channel with an device, comprising (Asokan, ¶[0010], A wireless access point (AP) or other access controller may use a unified approach that utilizes an out-of-band channel, or other first communication channel, to communicate authentication key and network address information to a guest device, and utilizes an in-band channel, or other second communication channel, to establish communications with the guest device, and also provides support for in-band setup on all devices. ¶[0011], An authentication key (AK) corresponding to the mobile terminal is established, and then sent to the mobile terminal via the out-of-band channel.): receiving from a second server, over a second protected communication channel, a symmetric key derived from a first server public key of the first server and a device identifying key shared between the device and the second server (Raza, Pg 1272-1273, Sec. IV, The assertion is performed such that the public key is integrity protected and the secret key is confidentiality and integrity protected. In the following sections, we will further elaborate and apply this technique to establish a secure connection using the DTLS protocol with PSK and RPK based on the asserted secret key or public key, respectively.); and protecting communication with the device on the first protected communication channel, using a communication key which is dependent on the symmetric key received from the second server (Raza, Pg 1272, Sec. III, Different efforts are underway to address the security and privacy challenges in billions of connected IoT devices. Previously, solutions have been developed to protect communication between resource-constrained IoT by using lightweight IPsec [18], DTLS [17], [19], and link-layer security [18]. Pg 1272, Sec. IV, The assertion is performed such that the public key is integrity protected and the secret key is confidentiality and integrity protected).

21. Regarding Claim 15, Raza discloses, a method for a second server to generate a symmetric key for a first server for establishing a first protected communication channel between the first server and a device, comprising (Asokan, ¶[0010], A wireless access point (AP) or other access controller may use a unified approach that utilizes an out-of-band channel, or other first communication channel, to communicate authentication key and network address information to a guest device, and utilizes an in-band channel, or other second communication channel, to establish communications with the guest device, and also provides support for in-band setup on all devices. ¶[0011], An authentication key (AK) corresponding to the mobile terminal is established, and then sent to the mobile terminal via the out-of-band channel.): deriving the symmetric key at the second server, based on a device identifying key shared between the second server and the device, and public key information Raza, Pg. 1272, Sec. IV,  resource server is a resource constrained device that offers one or more resources such as temperature readings; client is a device that requests a resource from a resource server; and trust anchor is a trusted third-party that both resource server and client use to establish trust relationship between them. The basic approach is to establish shared keys between resource servers and a trust anchor. When a client wants to establish a trust relationship with a resource server it requests a key from a trust anchor. The trust anchor asserts a secret key or a public key of the client that can be conveyed to the resource server); and transmitting the symmetric key to the first server, over a second protected communication channel ( Raza, Pg 1272-1273, Sec. IV, The assertion is performed such that the public key is integrity protected and the secret key is confidentiality and integrity protected. In the following sections, we will further elaborate and apply this technique to establish a secure connection using the DTLS protocol with PSK and RPK based on the asserted secret key or public key, respectively.).

22. Regarding Claim 16, Raza discloses, a method for a device to establish a first protected communication channel with a first server, comprising (Asokan, ¶[0010], A wireless access point (AP) or other access controller may use a unified approach that utilizes an out-of-band channel, or other first communication channel, to communicate authentication key and network address information to a guest device, and utilizes an in-band channel, or other second communication channel, to establish communications with the guest device, and also provides support for in-band setup on all devices. ¶[0011], An authentication key (AK) corresponding to the mobile terminal is established, and then sent to the mobile terminal via the out-of-band channel.): deriving a symmetric key at the device, based on a device identifying key shared with a second server different to the first server and public key information dependent on a first server public key associated with the first server (Raza, Pg. 1272 Sec. IV-A, A common approach, that is adopted by our solution, is to use a trust anchor to establish keys and identities between different resource servers and previously unknown clients. Pg. 1275 Sec. IV-B, a client requests an APK from a trust anchor that in turn creates an authorization certificate, protects it with a MAC using the key , and sends it to the client along with the public key of the resource server to which this APK applies.); and communicating with the first server, over the first protected communication channel protected based on a communication key dependent on the symmetric key (Raza, Pg 1272, Sec. III, Different efforts are underway to address the security and privacy challenges in billions of connected IoT devices. Previously, solutions have been developed to protect communication between resource-constrained IoT by using lightweight IPsec [18], DTLS [17], [19], and link-layer security [18]. Pg 1272, Sec. IV, The assertion is performed such that the public key is integrity protected and the secret key is confidentiality and integrity protected).

23. Regarding Claim 17, Raza in view of Asokan discloses, a computer program for controlling an apparatus to perform the method of claim 14 (Same rational applied to claim 14 above).

24. Regarding Claim 18, Raza in view of Asokan discloses, a storage medium storing the computer program of claim 17 (Same rational applied to claim 17 above).

25. Regarding Claim 19, Raza in view of Asokan discloses, an apparatus comprising: processing circuitry to perform data processing; and data storage storing a computer program for controlling the processing circuitry to perform the method of claim 14 (Same rational applied to claim 14 above).

26. Claims 4 and 9, are rejected under 35 U.S.C. 103 as being unpatenetable over “S3K: Scalable Security With Symmetric Keys DTLS Key Establisthment for the Internet of Things” by Shahid Raza, and Asokan (US 2006/251256 A1) in view of “A secure Network Architecture for the Internet of Things Based on Local Authorizatin Entities” by Hokeun Kim.

27. Regarding Claim 4,  
Raza in view of Akosan does not explicitly teach the following limitations that Kim teaches:
the method of claim 1, in which the communication key is the same as the symmetric key (Kim, Pg.116, Section. IV, Client – An entity that initiates communication. • Server – An entity accepting communication requests. • Public key and Private key – The public and private components of entity’s asymmetric key pair. • Distribution key – A symmetric key-wrapping key used to encrypt session keys for distribution. • Session key – A symmetric key used to protect a single session of communication. Since only authorized entities receive a valid session key, an entity can prove that it is authorized, by proving ownership of the session key. Each session key is assigned a unique ID and validity periods.)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raza in view of Akosan to incorporate the teachings of Kim. One of ordinary skill in the art would have 

28. Regarding Claim 9,   
Raza in view of Akosan does not explicitly teach the following limitations that Kim teaches:
the method of claim 1, in which the device is incapable of generation of asymmetric keys for supporting a public key infrastructure (Kim, Pg. 117, IDA will be able to generate the same value of the key k as TA2, or that the signature is invalid and the identified party will be unable to generate a value of the key matching that generated by TA2. Regarding the construction of the key k, in the foregoing process A and TA2 effectively perform two Diffie-Hellman (DH) key exchanges.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raza in view of Akosan to incorporate the teachings of Kim. One of ordinary skill in the art would have been to make this modification in order to enhance the security features of generating asymmetric keys to support the public key organization which the device is incapable of doing. 

Conclusion
29. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, 





/MAYASA SHAAWAT/
Examiner Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433